Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal from Allowance
Per the Petition Decision submitted 11/25/2020, the Notice of Allowance was withdrawn.
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of 35 U.S.C. 102(a)(1) which forms the basis for all anticipation rejections set forth in this Office action:
 A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, and 21 are rejected under 35 U.S.C. 102 as being anticipated over Middleton, U.S. 2014/0266745)
	On claim 1, Middleton recites:  
A mobile communication tower assembly comprising: a stand including an attachment plate, a shaft and a base;
an enclosure connected to the attachment plate and defining a cavity and including a cover attached to a body, the body including a top, a first side, a second side, a bottom and a back; and
a plurality of electronic components located in the cavity^. a triggering mechanism attached to the enclosure: and

As to claim 1, Middleton discloses a mobile (see abstract: portable) communication (communicates via GPS and VoIP) tower assembly (see Fig 1) comprising:
a stand (Fig 5) including an attachment plate (82), a shaft (76/78) and a base (30);
an enclosure (control box 26) connected to the attachment plate (see Fig 8) and defining a cavity (see Fig 10) and including a cover (front cover 94, Fig 8) attached to a body (see [0035]: The front cover 94 is secured to the control box 26 using one or more screws 98), the body including a top, a first side, a second side, a bottom and a back (see Fig 10); and
a plurality of electronic components (e.g. controller 210, relay switch 212, wireless bridge 234, etc) located in the cavity (see Fig 10),
a triggering mechanism (e.g. fluid sensor cable 22) attached to the enclosure (see Fig 1) and
an audio (46) or visual (48) alarm linked to the triggering mechanism (see abstract: The electronic controls within the control box operate up to four different alarms, including an audio alarm, a visual alarm; and see [0024]: The fluid level sensor 12 is electrically connected to the alarm system 10 via a fluid sensor cable 22 extending from the fluid level sensor 12 to electronic controls 24 (see FIG. 10) in a control box 26), the audio or visual alarm attached to an outer surface of the enclosure (see Fig 1).
On claim 4, Middleton cites:
The mobile communication tower assembly of claim 1, wherein the base includes a tripod. [0028] As shown in FIG. 2, the base 30 is rectangular; however, it can be any shape or configuration which will maintain the elongated portion 28 in an upright position. An alternative configuration for the base 30, for example, may be a tripod configuration (not shown).
On claim 5, Middleton cites:
The mobile communication tower assembly of claim 1, wherein the plurality of electronic component includes a first electronic component attached to the back of the body.[0025] A solar panel 32 is mounted to the alarm system 10, preferably in a position between the elongated portion 28 and the base 30. However, the solar panel 32 could be mounted elsewhere on the alarm system 10. The solar panel 32 is electrically connected via a solar connection cable 34 to a solar charge controller 36 that is part of the electronic controls 24 in the control box 26 (see FIG. 10) as discussed in more detail infra.
On claim 6, Middleton cites:

On claim 21, Middleton cites:
A mobile communication tower assembly comprising: a stand including an attachment plate, a shaft and a base;
an enclosure connected to the attachment plate and defining a cavity and including a cover attached to a body, the body including a top, a first side, a second side, a bottom and a back;
a triggering mechanism attached to the enclosure and linked to an electronic component to transmit an emergency signal to a remote monitoring system.
As to claim 21, Middleton discloses a mobile (see abstract: portable) communication (communicates via GPS and VoIP) tower assembly (see Fig 1) comprising: a stand (Fig 5) including an attachment plate (82), a shaft (76/78) and a base (30); an enclosure (control box 26) connected to the attachment plate (see Fig 8) and defining a cavity (see Fig 10) and including a cover (front cover 94, Fig 8) attached to a body (see [0035]: The front cover 94 is secured to the control box 26 using one or more screws 98), the body including a top, a first side, a second side, a bottom and a back (see Fig 10);
The fluid level sensor 12 is electrically connected to the alarm system 10 via a fluid sensor cable 22 extending from the fluid level sensor 12 to electronic controls 24 (see FIG. 10) in a control box 26.;) and linked to an electronic component to transmit an emergency signal to a remote monitoring system (see abstract: The electronic controls within the control box operate up to four different alarms, including an audio alarm, a visual alarm, a remote notification signal via a global positioning system ("GPS"), and a remote notification signal via Voice over Internet Protocol (VoIP).; see [0040-0042] and [0047-0048]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being obvious over Middleton, U.S. 2014/0266745) in view of  Farnum et al., U.S. 9,108,605
On claim 2, Middleton cites except:
The mobile communication tower assembly of claim 1, further comprising a latch securing the cover to the body upon the enclosure in a closed position. In figure 1 and [0035], Middleton discloses a control box 26 with a front cover 94 held in using one or more screws. However, the control box isn’t discloses as being held in using a latch. 
In a related art of securing systems in a vehicle, Farnum, figures 3a, 3b and col 8, lines 4-20 discloses a feature wherein  “[a]ccessing inner portions of the control box assembly 40 by inserting the door latch key 57 into the latch 56 of the control box door 52. Rotating the latch key 57 and unlocking the latch 56 and opening the door 52 to access the keypad 59 and bypass lock 62 of the control box assembly 40.”
It would have been obvious at the time the claimed invention was filed to modify Middleton using the features disclosed in Farnum wherein the cover door disclosed in Middleton can be secured using a latch as discussed in Farnum instead of the screws disclosed in Middleton. One of ordinary skill in the art would have substituted the latch disclosed in Farnum instead of the screws used in Middleton which would have predicted the claimed invention. 
On claim 3, Middleton and Farnum cites:

Claims 7 are rejected under 35 U.S.C. 103 as being obvious over Middleton, U.S. 2014/0266745) in view of Carter, U.S. 2019/0341966. 
On claim 7, Middleton cites except:
The mobile communication tower assembly of claim 5, wherein the first electronic component is a data repeater.  Middleton, in the rejection of claim 1, discloses the control box including, for example, e.g. controller 210, relay switch 212, wireless bridge 234, etc. Middleton doesn’t disclose the first electronic component being a data repeater. In the similar art of control box content, Carter, discloses:  “[0023] In the system, at least one of the first electronic communication device, the second electronic communication device, and the repeater is located at or proximal to a distribution control box and/or power substation of a power-line network.”
It would have been obvious at the time the claimed invention was filed to modify Middleton using the features disclosed in Carter wherein the elements disclosed in Middleton can be substituted for the repeater of Carter. One of ordinary skill in the art would have substituted the repeater disclosed in Carter instead of the components used in Middleton and the results of the substitution would have predicted the claimed invention. 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being obvious over Middleton, U.S. 2014/0266745) in view of Anderson et al., U.S. 2006/0252562. 
On claim 8, Middleton cites except: 
The mobile communication tower assembly of claim 5, wherein the first electronic component is an intercom station.
Middleton, in the rejection of claim 1, discloses the control box including, for example, e.g. controller 210, relay switch 212, wireless bridge 234, etc. Middleton doesn’t disclose the first electronic component being an intercom station. In the similar art of control box content, Anderson, [0044], discloses including an intercom and battery.  This includes a two-way radio communications system. 
It would have been obvious at the time the claimed invention was filed to modify Middleton using the features disclosed in Anderson wherein the elements disclosed in Middleton can be substituted for the intercom of Anderson. One of ordinary skill in the art would have substituted the intercom the components used in Middleton and the results of the substitution would have predicted the claimed invention. 
On claim 9, Middleton and Anderson’s cites except:
The mobile communication tower assembly of claim 5, wherein the first electronic component is an RFID reader. Anderson, as disclosed in the rejection of claim 8, includes a two-way radio communications system. Anderson doesn’t disclose using an RFID reader (which is inherently a two-way communications system). However, it would have been obvious at the time the claimed invention was filed to further include into 

On claim 10, Middleton and Anderson cites:
The mobile communication tower assembly of claim 5, wherein the first electronic component is a battery pack. See the rejection of claim 8 wherein Anderson, [0044], discloses including an intercom and battery.  
Claims 12, 13, and 22 are rejected under 35 U.S.C. 103 as being obvious over Middleton, U.S. 2014/0266745 in view of Huthsing, U.S. 2,613,793 and Holmes, U.S. 2,822,451.
On claim 12, Middleton cites except:
The mobile communication tower assembly of claim 1, wherein the triggering mechanism is a pendant pull station attached to an outer surface of the cover. Middleton, figure 1, discloses a fluid sensor cable 22, which is used in conjunction with an alarm system 10. 
Middleton doesn’t disclose a “pendant pull station” nor does Middleton disclose the pendant pull station being attached to an outer surface of the cover.

It would have been obvious at the time the claimed invention was filed to modify the fire-extinguishing system of Huthsing using the protective cover of Holmes in place of the fluid sensor cable and alarm system disclosed in Middleton such that the claimed invention is realized. 
Holmes discloses a known dust-cover used to protect the enabling element of a fire-extinguishing system, which is found in Huthsing and the embodiment is realized with Holmes including a cover for protecting fire-extinguishing components from dust and dirt. One of ordinary skill in the art would have substituted one type of alarm system over another to include its known protective characteristics 

On claim 13, Middleton, Huthsing, and Holmes cites: 
The mobile communication tower assembly of claim 12, further comprising a protection window attached to the outer surface of the cover and surrounding the pendant pull station.
See the rejection of claim 12 which cites Holmes, col. 1, lines 27-35, using a dust-resistant protective cover.

On claim 22, Middleton, Huthsing, and Holmes cites:


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being obvious over Middleton, U.S. 2014/0266745 in view of Official Notice. 

On claim 15, Middleton cites except:
The mobile communication tower assembly of claim 1, wherein the audio or visual alarm is a waterproof speaker. Middleton discloses a speaker 46. However, it is not disclosed as being “waterproof.” However, it would have been obvious at the time the claimed invention was filed to modify the speaker 46 disclosed in Middleton to be “waterproof.” 
In areas exposed to possible condensation and weather, it is desirable to have a speaker that is waterproof. One of ordinary skill in the art would have equipped the cited intercom with a waterproof speaker to prevent damage to the speaker due to weather and condensation. 
The examiner asserts “waterproof speakers” are known in the art and thus asserts an “Official Notice” alleging a well-known technical fact. MPEP 2144.03. 


On claim 16, Middleton cites: 

Middleton, figure 1, discloses the use of an alarm light 48, however it isn’t disclosed as a “strobe light.” 
However, it would have been obvious at the time the claimed invention was filed to modify the light 48 disclosed in Middleton to be a “strobe light.” 
In areas required to be monitored and alarmed, it is desirable to have a light that flashes and thus, can be a “strobe light.” One of ordinary skill in the art would have equipped the cited system to include a “strobe light” to garner the attention of a user. 
The examiner asserts “strobe lights” are known in the art and thus asserts an “Official Notice” alleging a well-known technical fact. MPEP 2144.03. 

Claims 17 are rejected under 35 U.S.C. 103 as being obvious over Middleton, U.S. 2014/0266745 in view of Carroll, U.S. 2006/0017809.
On claim 17, Middleton cites except: 
The mobile communication tower assembly of claim 1, further comprising wherein the electronic component attached to the top of the body is a camera attached to the top of the body.

In the same art of mobile towers, Carroll, figures 1 and 2, camera 42, is shown including a camera. 
It would have been obvious at the time the claimed invention was filed to modify Middleton to further include a camera as disclosed in Carroll such that the claimed invention is disclosed. Carroll discloses a known embodiment including a camera on a 
Regarding the excepted: “wherein the electronic component attached to the top of the body is a camera,” neither Middleton nor Carroll discloses these features. 
However, it would have been obvious at the time the claimed invention was filed to include this feature such that the citations meet the claim limitations.
Unless the placement of the camera (whether it is inside of a structure, such as is illustrated in Carroll or suggested in the claim) provides for something new or unexpected, merely rearranging what is otherwise found in the prior art is insufficient to make the claimed invention patently distinct from the prior art. MPEP 2144.04 C. Rearrangement of Parts 
“In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).”

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Middleton, U.S. 2014/0266745 in view of Vaccaro, U.S. 2018/0372246.

On claim 18, Middleton cites except:

Middleton, as previously disclosed, includes a control box 26 but no plurality of holes for mounting at least one accessory.
In the related art of wiring harnesses, Vaccaro, [0031] discloses a feature in which mounting holes are used in an antenna tower. 
It would have been obvious at the time the claimed invention was filed to modify the tower of Middleton using the features of Vaccaro to construct an embodiment in which a tower includes mounting holes. 
One of ordinary skill in the art would have include mounting holes as disclosed in Vaccaro to assist in mounting cables, as disclosed in Vaccaro, Abstract.    

On claim 20, Middleton and Vaccaro cites: 
The mobile communication tower assembly of claim 18, wherein the accessory is a solar panel. Figure 1 of Middleton discloses a solar panel 32

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Middleton, U.S. 2014/0266745 in view of Vaccaro, U.S. 2018/0372246 and Richardson, U.S. 2004/0089460. 

On claim 19, Middleton cites except: 
The mobile communication tower assembly of claim 18, wherein the accessory is a fire extinguisher.

In the similar art of fire suppression systems, Richardson, [0012] discloses a fire-suppression system in a tower. 
It would have been obvious at the time the claimed invention was filed to modify Middleton wherein a fire-suppression system is used. One of ordinary skill in the art would have included such a system to put out fires associated with the electrical equipment inside the light boxes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        

/NABIL H SYED/Primary Examiner, Art Unit 2683